Citation Nr: 0607661	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic right eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to July 
1993 and from February 2003 to May 2004.

This appeal arises before the Board of Veterans Appeals 
(Board) from an April 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida (RO).  In October 1996, the veteran 
testified at an RO hearing; a copy of the transcript is 
associated with the record.

In September 1998, the Board remanded the case to the RO for 
additional development.  Pursuant thereto, service connection 
for a low back disability, left knee disability and status 
post residuals of a septoplasty was granted by the RO in 
March 2004 and July 2005 rating decisions.  As the decisions 
represent a full grant of the benefit sought, the claims for 
service connection for these disabilities are no longer 
before the Board for consideration.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1977).  The remaining issue as noted 
on the title page has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence of record showing 
that a chronic right eye disability is related to the 
veteran's active duty service.




CONCLUSION OF LAW

A chronic right eye disability was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With regard to the RO's compliance with the September 1998 
Board remand instructions, the Board notes that pursuant to 
the Board remand, the RO was instructed to, and did in 
September 1998, January 2004, and June 2004, contact the 
National Personnel Records Center (NPRC) and requested all 
service department and personnel records available for the 
veteran, to include enlistment and separation examinations.  
The RO afforded the veteran the opportunity to provide a list 
of the names and addresses of all VA and non-VA medical care 
facilities that have treated him for his right eye disability 
by a VCAA letter dated January 2004.  

In letters dated October 2002 and January 2004, the RO met 
the notification requirements of the VCAA.  In July 2005, the 
RO also readjudicated the issue on appeal and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's September 1998 remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, and lay 
statements have been associated with the record.  The VA 
satisfied its duty to notify by means of VCAA letters dated 
October 2002 and January 2004, and an April 2004 and July 
2005 SSOC.  Specifically, the appellant was advised by VA of 
the information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the appellant had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

During a February 1992 in service medical examination, the 
veteran complained of right eye pain.  During the 
examination, the veteran reported that he had pain in his 
right eye since he was hit in the eye in 1983.

During a September 1992 in service medical examination, the 
veteran complained of extreme pain in his right eye.  The 
veteran reported that he had the pain since he experienced 
trauma to his right eye in 1983.  The examiner found that the 
veteran had baseline visual fields, hypertropia in the left 
eye and old retinal holes in both eyes.  

During an August 1993 VA examination, the veteran reported 
hitting his right eye on bushes while on a training mission 
in July 1989.  He also reported being struck in the right eye 
by a truck mirror.  Upon examination, the veteran had visual 
acuity of 20/20 in each eye with correction.  The veteran's 
pupils were dilated and the eye grounds appeared to be 
essentially negative.  The cornea, anterior chamber, lens, 
media and fundus of both eyes were perfectly normal.  There 
was no glaucoma in either eye.  There were no ocular 
abnormalities.  

In October 1996, the veteran testified at an RO hearing.  
During the hearing the veteran stated that he was struck in 
his right eye by a mirror on a military truck while he was in 
service.  The veteran stated that he experienced pain and 
bleeding but that he told the doctor not to put the incident 
in his medical record.  The veteran stated that the injury 
did not affect his vision, but he did notice a blind spot in 
the right corner of his vision.  He described the pain as 
dull, with the pain exacerbating when the veteran coughed.

During a June 2005 VA examination, the veteran complained of 
seeing squiggly lines in periphery vision and that it started 
in 1993.  During the VA examination, there was no objective 
diagnosis for chronic right eye disability.  

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's service connection claim for a 
chronic right eye disability.  As noted above, the veteran 
had pre-existing right eye problems dating back to 1983.  The 
veteran's active duty records do mention treatment for right 
eye problems, including a diagnosis of baseline visual 
fields, hypertropia in the left eye and old retinal holes in 
both eyes.  However, there was no objective diagnosis for 
chronic right eye disability.  In fact, the VA examiner did 
not find chronic right eye disability on VA examination in 
June 2005.

The only other evidence the veteran has submitted that 
supports his service-connection claim are his own lay 
statements.  His statements as to his belief that he had a 
chronic right eye disability that is related to his service 
is not competent evidence with regard to the nexus issue.  
See Heuer v. Brown, 7 Vet. App. at 384.  The veteran, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his statements do not establish the required evidence needed, 
and the service-connection claim must be denied.

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for a 
chronic right eye disability is denied.  The application of 
the reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a chronic right eye disability is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


